IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,217-01


EX PARTE RAMY RIAD HOZAIFEH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 9403716 IN THE 178TH DISTRICT COURT

FROM HARRIS COUNTY



Alcala, J., filed a statement.
 
S T A T E M E N T


 Because I testified as a witness with respect to the underlying allegations in this application
for a writ of habeas corpus, I formally recuse myself from these proceedings. See Tex. R. Civ. P. 18b.
								Alcala, J.

Filed:  April 17, 2013
Do not publish